Title: Thomas Jefferson to Samuel Smith (of Maryland), 29 July 1809
From: Jefferson, Thomas
To: Smith, Samuel (of Maryland)


          Dear General  Monticello July 29. 09.
           By the last post I inclosed you a letter for St Petersbg and promised by this something for Paris.  The Secretary of State’s letters  will ensure every thing with Genl Armstrong. the people of the world with whom I was formerly acquainted are all swept off the stage. my correspondents there are with literary characters chiefly, few of whom I personally know.  I have selected Dupont for his friendly & fatherly dispositions for his knolege of every thing, & the good footing he stands on with every body, & accordingly inclose you a letter for him. I am sure he will be useful towards all useful pursuits. accept renewed assurances of my esteem & respect.
          
            Th:
            Jefferson
        